DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 18, 2021.
In view of applicant Argument/Remarks and amendment filed on February 18, 2021 with respect to claims 1, 12 and 14, 35 U.S.C. 103 claim rejection have been fully considered and the argument is persuasive, therefore the claim rejection with respect to 35 U.S.C. 103 is withdraw. 
Examiner's Statement of Reason for Allowance
Claims 1-9, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Reading Apparatus and Method for Controlling an Image Reading Apparatus.
Claims 1, 12 and 14 are allowed as applicant’s Argument/Remarks filed on February 18, 2021 are persuasive on pages 8-11. Further claims 1, 12 and 14 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] detect a size used for control to read a plurality of documents stacked on a document stacking tray before conveyance of the stacked document;
receive a reading instruction based on an operation on a start key; 
according to the reading instruction, successively convey the plurality of documents stacked on the document stacking tray and read the documents;
determine, in response to at least one of the plurality of documents being read, whether there is a difference from the detected size among respective sizes of the plurality of read documents;
in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received, in a preview screen displayed on the display, notify a user of a possibility that documents having different sizes are mixed and read, and
provide navigation for prompting enabling the function and then re-reading of the plurality of documents.” along with all other limitations as required by independent claim 1.
“[12] […] detecting a size used for control to read a plurality of documents stacked on a document stacking tray before conveyance of the stacked document;
receiving a reading instruction based on an operation on a start key; 
according to the reading instruction, successively conveying the plurality of documents stacked on the document stacking tray and reading the documents;
determining, in response to at least one of the plurality of documents being read, whether there is a difference from the detected size among respective sizes of the plurality of read documents;
notifying, in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received, in a preview screen displayed on the display, notify a user of a possibility that documents having different sizes are mixed and read, in a preview screen displayed on the display, a user of a possibility that documents having different sizes are mixed and read, and
providing navigation for prompting enabling the function and then re-reading of the plurality of documents.” along with all other limitations as required by independent claim 12.
“[14] […] detecting a size used for control to read a plurality of documents stacked on a document stacking tray before conveyance of the stacked document;
receiving a reading instruction based on an operation on a start key; 
according to the reading instruction, successively conveying the plurality of documents stacked on the document stacking tray and reading the documents;
determining, in response to at least one of the plurality of documents being read, whether there is a difference from the detected size among respective sizes of the plurality of read documents;
notifying, in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received, in a preview screen displayed on the display, notify a user of a possibility that documents having different sizes are mixed and read, in a preview screen displayed on the display, a user of a possibility that documents having different sizes are mixed and read, and
providing navigation for prompting enabling the function and then re-reading of the plurality of documents.” along with all other limitations as required by independent claim 14.
Specifically, the closest prior art, Kimura (2011/0279360), Yamaguchi et al. (2010/0107064), Nalayoshi (2016/0205271) and Sudo (2010/0214619), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-9 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osada et al. (2018/0160008) teaches an image reading apparatus includes: a feeding unit that feeds a document sheet of a document; a reading unit that reads the document sheet fed by the feeding unit; a detection unit that detects that the document sheet fed by the feeding unit is bound to another document sheet; a controller that interrupts feeding of the document sheet by the feeding unit in accordance with detection by the detection unit that the document sheet fed by the feeding unit is bound to another document sheet; and a display unit that displays a screen that provides a notification of an action to be taken to 
Osada (2016/0170692) teaches a printing control apparatus includes a conveying unit that conveys a document to a reading unit, a detection unit that detects a size of the document before it begins to be conveyed, a detection unit that detects the size of the document after the document begins to be conveyed, and a control unit that performs a copy job using the reading unit and printing unit based on the size of the document detected before it is conveyed in a case where the printing unit starts to print the image data before the reading unit finishes generating image data for one page and performs a copy job based on the size of the document detected after it begins to be conveyed in a case where the printing unit starts to print the image data after the reading unit finishes generating image data for at least one page. 
Takahashi (2018/0095701) teaches an image forming apparatus configured to output an image in an orientation expected by a user. A controller can execute a mode in which an image is formed on a sheet by an image forming portion even if a sheet size included in the image forming job is inconsistent with a sheet size stored in the storage portion. In such a mode, the controller executes an operation by which an image having an orientation corresponding to a sheet orientation stored in the storage portion is formed on the sheet if a sheet orientation included in the image forming job is inconsistent with the sheet orientation stored in the storage portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672